DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election of Species 3-22, and claims 1-20 in the reply filed on 05/17/2022 is acknowledged. During a telephone interview on 06/14/2022, applicant, through counsel Bryant E. Wade, further elects Species XIII (example 11). Applicant also submits preliminary amendment on 06/14/2022. In this Office Action, the claims submit on 06/14/2022 is examined. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 08/30/2019 and 04/22/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
5.	The drawings received on 08/30/2019 are acceptable.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1-2, 5-12, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakabayashi et al (U.S. PG. Pub. No. 2017/0309387 A1) in view of Qin et al. (U.S. PG. Pub. No. 2015/0310984 A1).
With respect to claim 1, Nakabayashi et al., hereinafter referred to as “Nakabayashi,” teaches a coil component core 1 (annotated FIG. 3 below) comprising:
the coil component core is annularly shaped,
wherein, a length in a magnetic path direction is I (magnetic path C) and a cross-sectional area (length 8 mm times height 3 mm) that is perpendicular to the magnetic path direction is S, and
	the cross-sectional shape orthogonal to the magnetic path direction is rectangular (paras. [0067] and [0114]). Nakabayashi does not expressly teach 
a plurality of core pieces connected in an annular shape,
wherein, I/S is equal to or less than 1.0 and equal to or more than 0.2,
	a number of the core pieces is equal to or more than 8,
	with respect to each of the plurality of core pieces, the I is equal to or less than 30% of a magnetic path length of the coil component core.
	Qin et al., hereinafter referred to as “Qin,” teaches a coil component core 102 (e.g. FIGs. 5A and 5B)
a plurality of core pieces 116 connected in an annular shape,
	a number of the core pieces is equal to or more than 8, and
	with respect to each of the plurality of core pieces, the cross-sectional shape orthogonal to the magnetic path direction is rectangular (paras. [0026] and [0027]). If the annual shaped core 1 of Nakabayashi is segmented into the ten core pieces 116 as taught by Qin (para. [0027]), magnetic path C of each core pieces 116 of the combination would be about 5.027 mm (see calculation below).
	D =                         
                            
                                
                                    
                                        
                                            12
                                             
                                            m
                                            m
                                            +
                                            20
                                             
                                            m
                                            m
                                        
                                    
                                    (
                                    f
                                    r
                                    o
                                    m
                                     
                                    p
                                    a
                                    r
                                    a
                                    g
                                    r
                                    a
                                    p
                                    h
                                     
                                    
                                        
                                            0114
                                        
                                    
                                     
                                    )
                                
                                
                                    2
                                
                            
                        
                    
	D = 16 mm
	C = πD
C = π(16)
C = 50.265 mm.
When C is segmented into ten core pieces 116, each magnetic path (C/10) of each core piece 116 would be about 5.027 mm.
The cross-sectional area of the annual core in Watanabe is:
A = length x height
A = (20-12) x 3 (para. [0114])
A = 24 mm2
(C/10)/A, or 5.027/24 (the claimed I/S) = 0.209, which is less than 1 and equal to 0.2
(5.027/50.265) x 100 (the claimed “I is equal to or less than 30% of a magnetic path length of the coil component core) = 9.48%, which is less than the claimed 30% or less.
Therefore, the combination of Nakabayashi and Qin teaches 
“wherein, with respect to each of the plurality of core pierces, when a length in a magnetic path direction is I and a cross-sectional area that is perpendicular to the magnetic path direction is S, I/S is equal to or less than 1.0 and equal to or more than 0.2,
	with respect to each of the plurality of core pieces, the I is equal to or less than 30% of a magnetic path length of the coil component core, and 
with respect to each of the plurality of core pieces, the cross-sectional shape orthogonal to the magnetic path direction is rectangular” as claimed. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the core pieces as taught by Qin to the coil component core of Nakabayashi to provide the required magnetic saturation characteristics.

    PNG
    media_image1.png
    410
    324
    media_image1.png
    Greyscale

With respect to claims 2 and 17, Nakabayashi in view of Qin teaches the coil component core according to claims 1 and 16, respectively,
wherein the I / S is equal to or less than 0.8 (please see calculation as shown in claim 1).
With respect to claims 5-6, and 19, Nakabayashi in view of Qin teaches the coil component core according to claims 1-2, and 16, respectively,
wherein a number of the core pierces is equal to or more than 10 (Qin, para. [0027]).
With respect to claims 7-9, and 20, Nakabayashi in view of Qin teaches the coil component core according to claims 1-3, and 16, respectively,
wherein, with respect to each of the plurality of core pieces, the I is equal to or less than 25 % of a magnetic path length of the coil component core (please see calculation as shown in claim 1).
With respect to claims 10-12, Nakabayashi in view of Qin teaches the coil component core according to claims 1-3, respectively,
wherein, with respect to each of the plurality of core pieces, the | is equal to or less than 20 % of a magnetic path length of the coil component core (please see calculation as shown in claim 1).
With respect to claim 16, Nakabayashi teaches a coil component (annotated FIG. 3 above) comprising:
a coil component core 1 having an annular shape; and
a coil 2 that is wound around the coil component core,
wherein, a length in a magnetic path direction is I (magnetic path C) and a cross-sectional area (length 14 mm times height 5 mm) that is perpendicular to the magnetic path direction is S, 
the cross-sectional shape orthogonal to the magnetic path direction is rectangular (para. [0083]). Nakabayashi does not expressly teach
a plurality of core pieces connected in an annular shape; 
wherein, with respect to each of the plurality of core pierces, I/S is equal to or less than 1.0 and equal to or more than 0.2,
	a number of the core pieces is equal to or more than 8,
	with respect to each of the plurality of core pieces, the I is equal to or less than 30% of a magnetic path length of the coil component core. 
	Qin teaches a coil component core 102 (e.g. FIGs. 5A and 5B)
a plurality of core pieces 116 connected in an annular shape,
	a number of the core pieces is equal to or more than 8, and
	with respect to each of the plurality of core pieces, the cross-sectional shape orthogonal to the magnetic path direction is rectangular (paras. [0026] and [0027]). The combination of Nakabayashi and Qin teaches 
“wherein, with respect to each of the plurality of core pierces, when a length in a magnetic path direction is I and a cross-sectional area that is perpendicular to the magnetic path direction is S, I/S is equal to or less than 1.0 and equal to or more than 0.2,
with respect to each of the plurality of core pieces, the I is equal to or less than 30% of a magnetic path length of the coil component core, and 
with respect to each of the plurality of core pieces, the cross-sectional shape orthogonal to the magnetic path direction is rectangular” as claimed (see claim 1 for explanation). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the core pieces as taught by Qin to the coil component of Nakabayashi to provide the required magnetic saturation characteristics.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837